     Case: 1:19-cv-07986 Document #: 25 Filed: 12/04/20 Page 1 of 1 PageID #:169

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Republic Technologies (NA), LLC, et al.
                                               Plaintiff,
v.                                                           Case No.: 1:19−cv−07986
                                                             Honorable Andrea R. Wood
Tobacco & Cigars, Inc., et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 4, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: By order dated 11/12/2020
[24], Plaintiff was directed to file its motion for entry of default judgment, with supporting
materials, by 11/30/2020. As of yet, however, Plaintiff has not made that filing. The filing
date was set to allow sufficient notice in advance of the anticipated hearing on the motion
for default judgment set for 12/11/2020. As the motion was not filed on time, the motion
hearing on 12/11/2020 will proceed as a telephonic status hearing only. Plaintiff shall
appear and explain the reason for the delay in filing the support for default judgment.
Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
